In re: William Tucker applying for remedial writs of mandamus, prohibition, in-junctive relief and habeas corpus.
Writ granted. See order.
Considering the petition of the relator in the above entitled and numbered cause.
Ordered that a writ of mandamus issue to Elayn Hunt, Director of the Department of Corrections and John B. Rabalais, Custodian of Records, Louisiana State Penitentiary, to correct the records concerning the incarceration of William Tucker under a parole revocation by the Parole Board dated March 27, 1973. The record is to reflect that the defendant’s previously earned “good time” is retained. He is not deprived of the previously earned “good time” by Act 739 of 1972.